Citation Nr: 9926901	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-03 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for chronic fatigue.

3.  Entitlement to service connection for multiple joint 
pain.

4.  Entitlement to service connection for anthrax and nerve 
gas inoculations.

5.  Entitlement to service connection for shortness of 
breath.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active duty for training purposes from 
November 1983 to May 1984, and active military duty from 
January 1989 to June 1995.  This case comes before the Board 
of Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Montgomery, Alabama (hereinafter RO).
 
The Board notes that a notice of disagreement was received in 
April 1996 as to the issues of entitlement to initial 
evaluations in excess of the assigned ratings for 
post-traumatic stress disorder, sinusitis with rhinitis, 
Morton's neuroma, and folliculitis.  However, the veteran has 
not perfected an appeal as to these issues.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has issued decisions regarding 
jurisdiction of the Board.  If the record lacks a timely 
filed substantive appeal in regard to a particular issue, the 
Board does not have jurisdiction.  Roy v. Brown, 5 Vet.App. 
554 (1993).  In absence of a timely substantive appeal, the 
Board does not have jurisdiction of such issues.  Id.  


REMAND

In the veteran's substantive appeal received in February 
1997, she requested a hearing before the Board.  A letter was 
sent to the veteran in June 1999, requesting that she clarify 
whether she wanted a hearing before a member of the Board in 
Washington, D.C. or at the RO.  The letter stated that if she 
did not respond within 30 days, a hearing before a member of 
the Board at the RO would be scheduled.  As the veteran has 
not responded to this correspondence, this case is remanded 
for the following actions:

The RO should place the veteran's name 
on the docket for a hearing before a 
member of the Board at the RO pursuant 
to established procedures. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

